In taxpayers’ consolidated actions to restrain the establishment of a public park, and for other relief, order, modifying a judgment entered in the office of the Clerk of the County of Suffolk on July 16, 1951, on an order of this court, following a public election authorizing the project, modified on the law and the facts by striking from said order the second to fourth ordering paragraphs, inclusive, and by substituting in place thereof an ordering paragraph to the effect that the money judgments mentioned and described in the second ordering paragraph be vacated and set aside. The order made on reargument is modified to conform. As thus modified the orders are affirmed, without costs. Under the facts submitted the money judgments entered on July 16, 1951, should have been vacated and not directed to be marked “ satisfied.” Nolan, P. J., Adel, MacCrate, Schmidt and Beldoek, JJ., concur. [See post, p. 1060.]